Case 19-41154-bem          Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                     Document     Page 1 of 15




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

 IN RE:                                                )          CHAPTER 11
                                                       )
 AMERICAN BERBER, INC., and                            )          Case No. 19-41154-bem
                                                       )
 AMERICAN CARPET GROUP, INC.,                          )          Case No. 19-41150-bem
                                                       )
                                        Debtors.       )          (Substantively consolidated and
                                                       )          jointly administered under
                                                       )          Case No. 19-41154-bem


                      NOTICE OF FILING EXAMINER’S FINAL REPORT

           COMES NOW Burr & Forman LLP, counsel to Gary M. Murphey, as the Court-

 appointed examiner in the above-styled cases (“Examiner”), and hereby files the attached

 Examiner’s Final Report.

           Respectfully submitted, this 11th day of June, 2021.


                                                       BURR & FORMAN LLP

                                                       /s/ Erich N. Durlacher
                                                       Erich N. Durlacher
                                                       Georgia Bar No. 235563
                                                       Suite 1100, 171 Seventeenth Street, N.W.
                                                       Atlanta, Georgia 30363
                                                       (404) 685-4313 [telephone]
                                                       (404) 214-7387 [facsimile]
                                                       edurlacher@burr.com

                                                       Counsel to the Examiner




 45714798 v1
Case 19-41154-bem            Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00     Desc Main
                                       Document     Page 2 of 15




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                      ROME DIVISION

 IN RE:                                                )     CHAPTER 11
                                                       )
 AMERICAN BERBER, INC., and                            )     Case No. 19-41154-bem
                                                       )
 AMERICAN CARPET GROUP, INC.,                          )     Case No. 19-41150-bem
                                                       )
                                         Debtors.      )     (Substantively consolidated and
                                                       )     jointly administered under
                                                       )     Case No. 19-41154-bem


                                   EXAMINER’S FINAL REPORT

           On February 25, 2021, the United States Trustee for Region 21 appointed Gary

 Murphey (the “Examiner”) as Chapter 11 Examiner for American Berber, Inc. (“American

 Berber”) and American Carpet Group, Inc. (“American Carpet Group” and together with

 American Berber, the “Debtors”) in the substantively consolidated Chapter 11 cases that are

 being jointly administered under Case No. 19-41154-bem (the “Cases”), pursuant to the order

 of the Court entered February 25, 2021 (Dkt No. 147) (the “Examiner Order”).

           The Examiner filed his First Interim Report on April 20, 2021 (Dkt. No. 163) (the

 “First Interim Report”). The Examiner filed his Second Interim Report on May 20, 2021 (Dkt.

 No. 168) (the “Second Interim Report” and together with the First Interim Report, the “Prior

 Reports”). This will be the Examiner’s Final Report in the Cases.

  I.           Examiner’s Duties, Responsibilities, and Powers

           The United States Trustee’s Motion for Appointment of a Chapter 11 Trustee or

 Examiner filed November 17, 2020 (Dkt No. 119) (the “Examiner Motion”) detailed specific

 issues for the Examiner’s consideration during the course of his investigation, including


 45714798 v1
Case 19-41154-bem            Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00             Desc Main
                                       Document     Page 3 of 15




 without limitation, (i) irregularities regarding sales, receivables, and receipts, (ii) discrepancies

 regarding personnel, and (iii) omission of other material information.

           The Examiner’s duties, responsibilities, and powers can be summarized as follows:

           a.       Conduct an investigation of the Debtors as appropriate.

           b.       Review and comment on the Debtors’ post-petition business.

           c.       Investigate and report on information contained in the Debtors’ schedules and
                    monthly operating reports.

           d.       Investigate and report on the Debtors’ post-petition customer sale and collection
                    activity.

           e.       Investigate and report on the Debtors’ post-petition use of personnel.

           f.       Review the Debtors’ Plan of Reorganization and evaluate feasibility.

           g.       Report to the United States Trustee conduct that may justify the appointment of
                    atrustee under 11 U.S.C. § 1104.

  II.          Summary of Examiner’s Prior Reports

           The Prior Reports highlighted the following findings based upon the Examiner’s

 investigation of the Debtors’ business activity and financial records:

           a.       Cessation of Business Operations.       The Debtors’ facility is dark and no

                    production is taking place.      Georgia Power disconnected the power for

                    nonpayment.

           b.       BCDT Account Activity. The Debtors’ QuickBooks accounts (the “Company

                    Books”) reflect the transaction activity in a certain Synovus bank account under

                    the name “Buy Carpet Direct Today, Inc.” with an account number ending in

                    7761 (the “BCDT Account”). The BCDT Account was excluded from the


                                                     2
 45714798 v1
Case 19-41154-bem        Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                   Document     Page 4 of 15




               Debtors’ Schedule A/B: Assets – Real and Personal Property (American Berber

               – Dkt. No. 24; American Carpet Group – Dkt. No. 15) (the “Debtors’

               Schedules”) and the Debtors’ various Monthly Operating Reports (American

               Berber - Dkt. Nos. 37, 56, 64-65, 76-77, 88-90, 92, 94, 96-97, 105-106, 108-

               110, 117, 124-135, 142-144, 164-165, & 172-173; American Carpet Group –

               Dkt. Nos. 22, 32, 36, & 42-43) (the “Debtors’ MORs”). The Debtors have

               recently included the BCDT Account in the Debtors’ MORs for January – April

               2021 (Dkts Nos. 164-154 & 172-173).

                        Substantially all the prepetition deposits in the BCDT Account were the

               result of work performed by, billed by, and paid to the Debtors. Likewise,

               substantially all the prepetition disbursements from the BCDT Account relate to

               the Debtors’ activities (e.g., transfers to the Debtors’ operating account, carpet

               tile purchases, Mitch Smith settlement payment).          The Debtors’ former

               employees who were responsible for posting transactions in the Company

               Books have said they considered the BCDT Account funds to be the Debtors’

               funds.

                        Notwithstanding the foregoing, Mr. Howard “Skip” Johnson (“Mr.

               Johnson”) asserted that the BCDT Account contained his personal funds and

               not the Debtors’ funds. While Mr. Johnson’s position is supported by the initial

               exclusion of the BCDT Account from the Debtors’ Schedules and the Debtors’

               MORs, the Examiner notes that the BCDT Account was likewise excluded

               from Mr. Johnson’s Schedule A/B: Real and Personal Property (Dkt. No. 25)

                                                 3
 45714798 v1
Case 19-41154-bem        Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                   Document     Page 5 of 15




                (the “Johnson Schedules”) and the various Monthly Operating Reports (Dkt.

                Nos. 31, 40, 44, 46, 50-51, 56-57, 59, 68, 70, 78, 94, 99, 120-121, & 125) (the

                “Johnson MORs”)1 filed in Mr. Johnson’s individual Chapter 11 case: In re

                Howard E. Johnson, Case No. 19-41149-bem, United States Bankruptcy Court

                for the Northern District of Georgia, Rome Division (the “Johnson Case”).

                        Former employees who assisted in the preparation of the Debtors’ and

                Mr. Johnson’s Chapter 11 schedules and monthly reports stated they were

                instructed by Mr. Johnson to exclude the BCDT Account from both the

                Debtor’s Schedules / Debtors’ MORs and the Johnson Schedules / Johnson

                MORs.

                        As noted earlier, the Debtors have started to include the BCDT Account

                in their monthly operating reports. Viewed in the most favorable light, the prior

                non-disclosures were an inadvertent oversight. At worst, it was intentional.

                Regardless, the BCDT Account activity reveals commingling of Mr. Johnson’s

                personal funds with the Debtors’ funds that stretches back several years.

           c.   Federal and State Tax Reporting of Assets. Although the Company Books and

                tax returns reflect approximately $2.9 million of building, machinery and

                equipment, the Debtors’ Schedules and the Debtors’ MORs do not reflect such

                assets. Mr. Johnson asserts that the land and building reported on the Debtors’

                books and tax returns belong to him personally. Mr. Johnson has been


 1
    Mr. Johnson filed one Post-Confirmation Quarterly Operating Report for August 1, 2020
 through September 30, 2020 (Dkt. No. 125).

                                                 4
 45714798 v1
Case 19-41154-bem        Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00               Desc Main
                                   Document     Page 6 of 15




                commingling his personal property with the Debtors’ assets in the Debtors’

                financial and tax reporting.

           d.   Post-Petition Contract (Fieldturf).     Without court notice and approval, the

                Debtors entered into a post-petition contract with certain employees to perform

                contract manufacturing services for the Debtors’ customer. The Examiner has

                not determined, and the Debtors’ MORs do not reflect, what amounts may be

                due or owing by the Debtors to these employees as a result of this contract.

           e.   Carpet Tile Inventory. The Examiner noted that the BCDT Account activity

                reflected the purchase and sale of carpet tile inventory. Based on the Company

                Books, the Examiner estimated that as much as $300,000 of carpet tile

                inventory should be on-site. However, no carpet tile inventory is reflected in

                the Debtors’ Schedules and the Debtors’ MORs. Furthermore, personnel under

                the direct supervision of the Examiner (“Examiner Personnel”) did not see any

                carpet tile inventory during a March 9th tour of the facility.

                       When questioned by Examiner Personnel as to why no carpet tile

                inventory was observed during the facility tour, a former employee stated he

                was directed by Mr. Johnson to avoid taking Examiner Personnel to the

                facility’s storage area where the carpet tile inventory was being stored. This

                former employee estimated there was carpet tile on-site worth “several hundred

                thousand dollars” and provided pictures of the carpet tile stored at the facility as

                of May 14th.

                       Former employees who assisted in the preparation of the Debtors’ and

                                                   5
 45714798 v1
Case 19-41154-bem            Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                       Document     Page 7 of 15




                    Mr. Johnson’s Chapter 11 schedules and monthly reports stated that they were

                    instructed by Mr. Johnson to exclude the carpet tile inventory from the Debtors’

                    Schedules, the Debtors’ MORs, the Johnson Schedules, and the Johnson

                    MORs.

                            Mr. Johnson has previously asserted that the carpet tile inventory is not

                    the Debtors’ property.2 But, based on the Company Books, the carpet tile

                    inventory appears to be the Debtors’ property. Accepted at face value, Mr.

                    Johnson’s prior position merely reflects a further commingling of his personal

                    assets with the Debtors’ assets. Mr. Johnson’s Affidavit now reflects a reversal

                    of his prior position.3 Once again, Mr. Johnson’s treatment of the carpet tile

                    inventory appears to fit into a pattern of commingling, non-disclosure, and

                    concealment.

     III.      Examiner’s Additional Findings Since the Second Interim Report

            Since the Examiner’s Second Interim Report, the Examiner and Examiner Personnel

 have received some – but not all - of the requested additional information and documentation

 required by the Court’s Scheduling Order entered on May 20, 2021 (Docket No. 167) (the

 “Scheduling Order”). Examiner Personnel have reviewed the documentation provided by the

 Debtors and prepared the attached Exhibit I, which summarizes the status of requested items

 in a checklist format and sets forth the Debtors’ and Examiner’s respective comments.4

            As evidenced by Exhibit I, many checklist items have been noted by the Debtors as

 2
   See Ex. I, No. 3, Debtor Comment.
 3
   See Affidavit of Howard Johnson (Dkt No. 171), ¶ 15.
 4
   The list of requested items was attached to the Scheduling Order as Ex. A.

                                                     6
 45714798 v1
Case 19-41154-bem         Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                    Document     Page 8 of 15




 “CNP” or “Can Not Provide.” The Examiner notes that many of the requested items are

 standard business documents that would be required not only by corporate best practices, but

 also by the Internal Revenue Service’s records retention criteria.5

           Mr. Robert Miller, a former employee of the Debtors, informed Examiner Personnel

 that Mr. Johnson had instructed one of the Debtors’ contract laborers to destroy and dispose of

 several boxes containing the Debtor’s accounting records. This may account for the Debtors’

 inability to produce many of the requested documents.

           Examiner Personnel have received and reviewed the submitted documentation, which

 will be addressed in following sub-sections.

           a.     BCDT Account Update

           The Debtors provided the BCDT Account pre-petition bank statements, which allowed

 for a comparison to the Company Books in Exhibit II and from which the Examiner has noted

 the following:

                i.      The BCDT Account activity recorded in the Company Books begins in

                        November 2017. However, the bank statements reflect a beginning


 5
   “Purchases, sales, payroll, and other transactions you have in your business generate supporting
 documents. Supporting documents include sales slips, paid bills, invoices, receipts, deposit slips,
 and canceled checks. These documents contain information you need to record in your books. It
 is important to keep these documents because they support the entries in your books and on your
 tax return. Keep them in an orderly fashion and in a safe place.” I.R.S. Pub. 583, 12 (Jan. 2021),
 https://www.irs.gov/pub/irs-pdf/p583.pdf. “You must keep your records as long as they may be
 needed for the administration of any provision of the Internal Revenue Code.” I.R.S. Pub. 583 at
 15. Generally, a company must keep records that support an item of income or deduction on a
 tax return for 7 years. Id.




                                                  7
 45714798 v1
Case 19-41154-bem         Doc 174    Filed 06/11/21 Entered 06/11/21 16:05:00            Desc Main
                                    Document     Page 9 of 15




                         balance of $16,992.08, as of January 1, 2017. This balance was reduced

                         by bank charges throughout 2017 until it was reduced to $16,932.23, as

                         of November 1, 2017 (the “Beginning Balance Funds”).               After

                         November 1, 2017, additional transaction types (i.e., deposits and

                         disbursements) began appearing in the pre-petition bank statements.

                         Given no activity was recorded in the Company Books and no bank

                         statements were provided to document the source of the beginning

                         balance, the Examiner was unable to determine if Beginning Balance

                         Funds were the Debtors’ funds.

                ii.      All but two transactions reflected on Exhibit II appeared on the provided

                         pre-petition bank statements. The two transactions not appearing in the

                         Company Books, but on the bank statements, were deposits totaling

                         $55,027.05. Conversely, there were no transactions appearing in the

                         bank statements that were not recorded in the Company Books.

           Nothing provided in the newly produced BCDT Account pre-petition bank statements

 leads the Examiner to change his opinion that the BCDT Account contains the Debtors’ funds.

           b.     Jennifer Harris American Express Charges

           During Examiner Personnel’s interview with Jennifer Harris, a former employee of the

 Debtors, Ms. Harris acknowledged she had utilized her personal American Express card (the

 “Harris Amex Card”) to incur both debtor and non-debtor expenditures. The non-debtor

 expenditures included, for example, improvements to Mr. Johnson’s property located at 180 N.

 Industrial Blvd.

                                                  8
 45714798 v1
Case 19-41154-bem            Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00             Desc Main
                                    Document    Page 10 of 15




           Ms. Harris indicated she had submitted periodic expense reports to the Debtors that

 described the nature and business purpose of the expenditure along with the original receipt.

 The Debtors would periodically pay amounts directly to American Express for application

 against Ms. Harris’ account. In the Scheduling Order, the Examiner requested categories of

 documents that would have included Ms. Harris’ monthly expense reports. See Scheduling

 Order, Ex. A, Nos. 5 & 8. To date, the Debtors have not provided the monthly expense

 reports.

           In response to the Examiner’s requests, Ms. Harris provided the following

 documentation related to the Harris Amex Card:

                   Exhibit III – Harris Amex Card Summary and Detailed Charge Receipts

                   Exhibit IV – Harris Amex Card Detailed Charge Receipts Continuation

                   Exhibit V – Harris Amex Card April 2021 Online Statement

           Exhibit III includes a summary prepared by Ms. Harris listing the charges on the Harris

 Amex Card that were related to both debtor and non-debtor expenditures from September 2018

 forward. Ms. Harris’ summary indicates the nature or purpose of each charge. Behind the

 summary are the detailed charge receipts that Ms. Harris downloaded from the American

 Express web portal. Exhibit IV is a continuation of these detailed charge receipts.6

           These charge receipts do not contain the level of detail (e.g., items purchased,

 quantities, etc.) that the monthly expense reports would likely include, but they do support the

 total amount expended. Based on a review of Ms. Harris’ summary and the charge receipts,

 approximately 19% of the total Harris Amex Card charges ($4,223 of $22,301) were for the

 6
     The receipts were split into two exhibits due to the file size.

                                                      9
 45714798 v1
Case 19-41154-bem          Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00              Desc Main
                                  Document    Page 11 of 15




 180 N. Industrial Blvd. property owned by Mr. Johnson, individually. All of the Debtors’

 post-petition payments to American Express were disbursed from the BCDT Account. In April

 2021, Mr. Johnson requested that Synovus Bank reverse the Debtors’ payments on the Harris

 Amex Card for the past twelve months. Exhibit III, Page 5 details these reversals and charges

 to the Harris Amex Card. Exhibit V is a copy of the Harris Amex Card April 2021 Online

 Statement that documents these reversals and charges to the account. As noted previously, all

 these payments were disbursed from the BCDT Account. Based on the April 2021 BCDT

 Account statement provided by Debtors, these payment reversals were credited to the BCDT

 Account.

 IV.       Documents Supporting Purchase and Sale of 102 Mauldin Road

           In the latest documents, the Debtors produced documents related to the initial purchase

 and subsequent sale of the real estate located at 102 Mauldin Road, Calhoun, Georgia (the

 “Mauldin Road Property”) (See Exhibit VI & VII).

           The purchase documents reflect Mr. Johnson, individually, purchased the Mauldin

 Road Property in August 3, 2017 for $112,000. (See Exhibit VI). However, the Company

 Books reflect that on November 9, 2017, the Debtors transferred $200,000 from its Wells

 Fargo operating account to Investors Title Insurance Co. for which the Debtors’ recorded the

 transaction as a “Building” and referenced the recording information for Mr. Johnson’s vesting

 deed (see Exhibit VI):




                                                  10
 45714798 v1
Case 19-41154-bem         Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00             Desc Main
                                 Document    Page 12 of 15




           The Debtors’ former employees have informed Examiner Personnel that this

 “Building” was the purchase of the Mauldin Road Property. These transactions fall into the

 general pattern of Mr. Johnson’s commingling of assets and using the Debtors’ assets for his

 personal benefit.

           Exhibit VII contains a portion of the sale documents reflecting Mr. Johnson,

 individually, sold the Mauldin Road Property in September 13, 2018 for $400,000. These

 documents indicate that Mr. Johnson, not the Debtors, was the seller. Shortly thereafter, three

 separate $100,000 deposits were made into the Debtors’ Georgia Bank & Trust operating

 account. The Examiner was not provided sufficient documentation to determine the purpose

 of these transactions. But, on their face, these transactions are yet another example of Mr.

 Johnson’s commingling of assets.

 V.        Conclusion

           The Debtors have ceased regular business operations.     Its main facility sits idle.

 Georgia Power disconnected the power for nonpayment. The Debtors have terminated their

 full-time employees. Examiner Personnel have spoken with the Debtors’ former customers,

 who no longer wish to do business with the Debtors due to product quality issues. The


                                                11
 45714798 v1
Case 19-41154-bem          Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00                  Desc Main
                                  Document    Page 13 of 15




 Debtors’ business operations no longer appear viable. The Debtors’ prospects for a successful

 reorganization appear challenged absent a substantial equity infusion or other liquidity event.

           The Examiner has identified several instances of commingling of assets by the Debtors

 and Mr. Johnson that stretch back several years and continued during the Cases. Mr. Johnson

 has repeatedly used the Debtors’ funds for personal acquisitions and expenditures.             The

 Debtors’ bank accounts have been treated like Mr. Johnson’s personal bank account. The

 Debtors have failed to schedule and disclose bank accounts and carpet tile inventory during the

 course of the Cases. This course and pattern of conduct discloses a persistent blurring of the

 lines between Mr. Johnson’s and the Debtors’ assets and financial affairs.

           The Examiner does not anticipate receiving any further documents or financial

 information from the Debtors. Consequently, unless the Court has additional requests, the

 Examiner intends this to be his final report in the Cases. Creditors and other parties-in-interest

 should have sufficient information to determine the appropriate next steps to take in the Cases.

           Respectfully submitted, this 11th day of June, 2021.


                                                        /s/ Gary M. Murphey              _
                                                        Gary M. Murphey
                                                        3330 Cumberland Boulevard
                                                        Suite 500
                                                        Atlanta GA 30339
                                                        (770) 933-6855 [dial]
                                                        (404) 252-1839 [fax]
                                                        murphey@rfslimited.com

                                                        Chapter 11 Examiner for the Debtors




                                                   12
 45714798 v1
Case 19-41154-bem           Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00   Desc Main
                                   Document    Page 14 of 15




                                          EXHIBIT LIST

 I             Scheduling Order Checklist
 II            BCDT Account Pre-Petition Activity in Company Books
 III           Harris Amex Card Summary and Detailed Charge Receipts
 IV            Harris Amex Card Detailed Charge Receipts Continuation
 V             Harris Amex Card April 2021 Online Statement
 VI            Mauldin Road Property Purchase Documents
 VII           Mauldin Road Property Sale Documents




                                                 13
 45714798 v1
Case 19-41154-bem     Doc 174 Filed 06/11/21 Entered 06/11/21 16:05:00           Desc Main
                             Document    Page 15 of 15




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2021, a copy of the foregoing Notice of Filing
 Examiner’s Final Report was electronically filed and served via the Court’s CM/ECF system
 upon all parties registered to receive notice.



                                                /s/ Erich N. Durlacher
                                                Erich N. Durlacher
                                                Georgia Bar No. 235563
                                                Burr & Forman LLP
                                                Suite 1100, 171 Seventeenth Street, N.W.
                                                Atlanta, Georgia 30363
                                                (404) 685-4313 [telephone]
                                                (404) 214-7387 [facsimile]
                                                edurlacher@burr.com




 45714798 v1
